                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

LAUREN MACARTHUR,                              )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       1:12-cr-00084-JAW
                                               )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Respondent                      )


               ORDER ON MOTION TO AMEND AND SUPPLEMENTAL
              RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION 1

       In this action, Petitioner Lauren MacArthur moves, pursuant to 28 U.S.C. § 2255,

to vacate, set aside or correct his sentence. (Placeholder Motion, ECF No. 99; Motion, ECF

No. 112; First Amended Motion, ECF No. 119; Second Amended Motion, ECF No. 136-

1; Third Amended Motion, ECF No. 153-1.) Following a guilty plea, Petitioner was

convicted of possession of a firearm by a felon in violation of 18 U.S.C. 922(g)(1) and

924(e), and possession of stolen firearms in violation of 18 U.S.C. 922(j); the Court

sentenced Petitioner to 216 months imprisonment on Count 1 and 120 months on Count 2

to be served concurrently. (Judgment, ECF No. 78 at 1 – 2.) The First Circuit affirmed

the sentence. United States v. MacArthur, 805 F.3d 385 (1st Cir. 2015).




1
 Petitioner filed a motion to amend his § 2255 motion after a recommended decision was issued, (ECF No.
146), but before the Court addressed his objection to the recommended decision. This supplemental
recommended decision is intended to address this latest motion to amend and to supplement the discussion
section of the recommended decision with subsection B–3 below.
       After several amendments to his section 2255 motion, Petitioner contends he should

not have been sentenced under the Armed Career Criminal Act (ACCA), 18 U.S.C. §

924(e), and thus his 216-month sentence exceeds the statutory maximum of ten years

pursuant to 18 U.S.C. § 922(g). (Motion at 4 – 15; Second Amended Motion at 12 – 22.)

The Government argues the motion should be denied under controlling First Circuit and

Supreme Court authority. (Response at 4 – 6, ECF No. 138.)

       I grant Petitioner’s motion to amend. (Third Motion to Amend, ECF No. 153).

Following a review of the record and after consideration of Petitioner’s original and

amended motions as well as the Government’s request for dismissal, I recommend the

Court grant the Government’s request and dismiss Petitioner’s § 2255 motion.

                  PROCEDURAL HISTORY AND LEGAL BACKGROUND

A.     Charges and Plea

       In May 2012, Petitioner was indicted on one count of knowingly possessing a

firearm after having been convicted of crimes punishable by imprisonment for a term of

more than one year, in violation of 18 U.S.C. 922(g)(1) and 924(e); Petitioner was also

indicted on one count of knowingly possessing a stolen firearm that had previously traveled

in interstate or foreign commerce, in violation of 18 U.S.C. 922(j). (Indictment, ECF No.

4.) Among the prior convictions listed in the indictment were numerous Maine state court

Class B felony convictions for burglary. (Id.)

       In November 2012, Petitioner pled guilty to both counts. (ECF No. 38.) At the

change of plea hearing, before accepting Petitioner’s guilty plea, the Court confirmed that

Petitioner understood that the guilty plea on Count 1 “requires [the Court] to place you in

                                             2
jail for not less than 15 years, and you could be in jail for the rest of your life.” (Change

of Plea Hearing Transcript at 7, ECF No. 87.) The Court also confirmed that Petitioner

understood the penalties that might be imposed, (id. at 5-6), and confirmed that Petitioner

understood that the indictment “sets forth 15 separate felonies that it alleges that you have

been convicted of.” (Id. at 6.)

B.     Legal Background Regarding Enhancements for Prior Convictions

       Under 18 U.S.C. § 922(g)(1), a person who has been convicted of a felony who then

possesses a firearm faces a fine and imprisonment of “not more than 10 years.” Id. §

924(a)(2). However, under the ACCA, 18 U.S.C. § 924(e), a felon in possession of firearm

who “has three previous convictions . . . for a violent felony or a serious drug offense . . .

shall be . . . imprisoned not less than fifteen years . . . .” The term “violent felony” is

defined as a crime punishable by imprisonment for more than one year that: (1) “has as an

element the use, attempted use, or threatened use of physical force against the person of

another,” id. § 924(e)(2)(B)(i); or (2) “is burglary, arson, or extortion, [or] involves use of

explosives,” id. § 924(e)(2)(B)(ii); or (3) “otherwise involves conduct that presents a

serious potential risk of physical injury to another.” Id. The first part of the definition is

known as the “force clause,” the second part of the definition is known as the “enumerated

offenses clause,” and the third part of the definition is known as the “residual clause.” See

United States v. Frates, 896 F.3d 93, 96 (1st Cir. 2018).

       The United States Sentencing Guidelines are used to “guide the exercise of a court’s

discretion in choosing an appropriate sentence within the statutory range.” Beckles v.

United States, 137 S. Ct. 886, 892 (2017). The guidelines contain many provisions that

                                              3
enhance a defendant’s recommended sentence when they have one or more prior

convictions that qualify as a “crime of violence” or a “controlled substance offense.” See

U.S.S.G. § 4B1.2. For example, the guideline for firearms offenses, U.S.S.G. § 2K2.1,

accounts for prior convictions in setting a defendant’s base offense level, and the Career

Offender guideline, U.S.S.G. § 4B1.1, might enhance a defendant’s criminal history

category if there are two such qualifying prior convictions. The guideline terms “crime of

violence” and “controlled substance offense” have been defined in a similar but not

identical manner to the ACCA terms. See Frates, 896 F.3d at 96 (explaining that the

definition of “crime of violence” mirrored the ACCA until Amend. 798, which eliminated

the guideline residual clause and changed the guideline enumerated offenses in 2016).

Furthermore, there is an Armed Career Criminal guideline, U.S.S.G. § 4B1.4, which could

enhance both a defendant’s base offense level and criminal history category if the

defendant is a statutory Armed Career Criminal under 18 U.S.C. § 924(e).

       “The Supreme Court has held that a sentencing court should use a categorical or

modified categorical approach when considering sentencing enhancements based on prior

offenses.” United States v. Mohamed, 920 F.3d 94, 101 (1st Cir. 2019) (citing Mathis v.

United States, 136 S.Ct. 2243, 2249 (2016); Taylor v. United States, 495 U.S. 575, 588

(1990). “In short, [courts] look to the statutory definition of the offense in question, as

opposed to the particular facts underlying the conviction.” United States v. Davila-Felix,

667 F.3d 47, 56 (1st Cir. 2011) (internal quotations omitted). A state statute of conviction

can only serve as a predicate offense “if the statute’s elements are the same as, or narrower

than” the federal elements. See Descamps v. United States, 570 U.S. 254, 257 (2013).

                                             4
        When a state statute “sets out a single (or ‘indivisible’) set of elements” the

straightforward categorical approach applies, but when a state statute has “a more

complicated (sometimes called ‘divisible’) structure . . . list[ing] elements in the

alternative, and thereby defin[ing] multiple crimes” courts use the modified categorical

approach. Mathis v. United States, 136 S. Ct. 2243, 2248 – 49 (2016). Under the modified

categorical approach, “a sentencing court looks to a limited class of documents (for

example, the indictment, jury instructions, or plea agreement and colloquy) to determine

what crime, with what elements, a defendant was convicted of.” Id. at 2249 (citing Shepard

v. United States, 544 U.S. 13, 26 (2005)). The modified categorical approach, however,

“gives a sentencing court no special warrant to explore the facts of an offense, rather than

to determine the crime’s elements and compare them with the generic definition.” Id. at

2251.

C.      Sentencing

        In March 2014, the Court sentenced Petitioner to 216 months of imprisonment on

Count 1 and 120 months of imprisonment on Count 2, to be served concurrently; the Court

also sentenced Petitioner to five years of supervised release on Count 1 and three years of

supervised release on Count 2, to be served concurrently. (Judgment, ECF No. 78.) During

the sentencing proceedings, Petitioner did not dispute that his burglary convictions

qualified as prior convictions under the ACCA, after having the opportunity to review the

presentence investigation report in which the Probation Office frequently cited the statutory

range of imprisonment pursuant to 18 U.S.C. § 924(e), discussed the burglary convictions

individually, and concluded that “[t]he defendant is an armed career criminal.”

                                             5
(Presentence Investigation Report ¶¶ 1, 19, 32, 33, 38, 47, 68.) Petitioner agreed that the

Probation Office’s report was accurate. (Sentencing Transcript at 7 – 8, ECF No. 86.)

        When calculating Petitioner’s offense level and criminal history score for purposes

of his guideline sentence, the Probation Office found that “the defendant has at least three

prior convictions for a violent felony or serious drug offense” and therefore concluded that

“the defendant is subject to the provisions of the armed career criminal enhancements at

USSG § 4B1.4.” (PSR ¶ 19.) However, because the calculation of Petitioner’s offense

level and criminal history score based on the other guidelines provisions was higher than

the range under § 4B1.4, the armed career criminal guideline enhancement was not used to

calculate his guideline sentence range. (Id.)

D.      Appeal

        Petitioner appealed from the sentence and argued that: (1) his prior burglary

convictions were not predicate offenses for purposes of the career offender sentencing

guideline enhancement, U.S.S.G. § 2K2.1; (2) he should have received a downward

adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1; and (3) his decision to

flee from police was double counted under the guidelines. MacArthur, 805 F.3d at 387 –

90. Petitioner also argued that Maine’s burglary statute is unconstitutional and questioned

whether his prior convictions qualified as predicate offenses under 18 U.S.C. § 924(e). Id.

at 390 – 91. In November 2015, the First Circuit rejected Petitioner’s arguments and

affirmed Petitioner’s sentence.2 Id. at 387 – 91.


2
 The First Circuit rejected Petitioner’s pro se arguments about the ACCA at least in part because he “was
not sentenced pursuant to that statute.” Id. at 390. While Petitioner challenges that statement, the First
Circuit likely referred to the fact that Petitioner’s guideline sentence range was not impacted by his status

                                                     6
E.      Subsequent Legal Developments and Petitioner’s Motion

        While Petitioner’s appeal was still pending, on June 26, 2015, the Supreme Court

decided Johnson v. United States, 135 S. Ct. 2551, 2557 (2015) (hereinafter Johnson II),

which declared the ACCA’s residual clause unconstitutionally vague, but left the force and

enumerated offense clauses intact. Id. at 2563. After his unsuccessful appeal, Petitioner

filed a motion in March 2016 to have the Court appoint counsel to challenge his sentence

under Johnson II. (Motion to Appoint Counsel, ECF No. 91.)                            The Court granted

Petitioner’s motion and appointed counsel to represent Petitioner on the Johnson II issue;

after assessing Petitioner’s case, counsel withdrew because Johnson II did not apply given

that the Court did not rely on the residual clause in sentencing Petitioner. (Order, ECF No

92; Motion to Withdraw, ECF No. 94; Order, ECF No. 95.)

        In March and April 2016, Petitioner renewed his request for counsel in order to

challenge his sentence under Johnson II; the Court denied his request. (Motions, ECF Nos.

96, 97; Order, ECF No. 98.) The Court explained that his statutory sentencing range was

properly determined under 18 U.S.C. § 924(e) based on his prior burglary convictions,

(Order at 7 – 9, ECF No. 98), that his guideline range was not impacted by his status under

that statute, (id. at 9 – 10) and that Petitioner was free to file a petition without counsel, (id.

at 10 – 11). The Court also explained that the First Circuit had recently applied the

categorical approach to Maine’s burglary statute in United States v. Duquette, 778 F.3d

314 (1st Cir. 2015). (Id. at 8 – 9 n.3). In Duquette, the First Circuit held that Maine’s


as an armed career criminal under that statute. Regardless, the record establishes that his statutory range of
imprisonment was set by 18 U.S.C. § 924(e), while the guideline recommendation for a sentence within
that statutory range did not rely on his status as an armed career criminal. See infra at subsection E.

                                                      7
burglary statute substantially corresponds to the generic definition of burglary under

federal law, meaning that “a conviction under that statute qualifies as a ‘violent felony’

under the ACCA.” United States v. Duquette, 778 F.3d 314, 318 (1st Cir. 2015).

          In June 2016, while his petition for a writ of certiorari was still pending before the

Supreme Court, Petitioner filed a “placeholder” or “protective” § 2255 motion in order to

ensure that any claim that he had arising from Johnson II did not become subject to the

one-year statute of limitations.3 (Motion, ECF No. 99.) Petitioner claimed his prior

convictions did not qualify under the ACCA, and that his counsel was ineffective for failing

to assert the argument. (Id. at 1, 3.) After counsel was appointed, Petitioner voluntarily

withdrew his protective petition in December 2016, after the Supreme Court denied his

petition for a writ of certiorari on his direct appeal. (Motion to Withdraw, ECF No. 108.)

          In September 2017, Petitioner filed the § 2255 motion presently before the Court.

(Motion, ECF No. 112.) Petitioner argued that a conviction under Maine’s burglary statute

does not qualify as a prior conviction under the ACCA because the Maine statute is broader

than the generic definition of burglary for purposes of the ACCA because the Maine law:

(1) covers vehicles and conveyances adapted for overnight accommodation, and (2) allows

an inference of burglary based on exclusive possession of property recently stolen in a

burglary. (Id.) At Petitioner’s request, the Court stayed the proceedings for several months

while the First Circuit considered several other § 2255 cases that challenged Duquette‘s

holding that convictions under Maine’s burglary statute qualify as violent felonies under



3
    Concerning protective filings generally, see Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005).

                                                      8
the ACCA. (Motion to Stay, ECF No. 113; Order, ECF No. 114.) In February 2018, the

First Circuit decided the consolidated § 2255 petitions in which the challenge was asserted.

See Dimott v. United States, 881 F.3d 232 (1st Cir. 2018). The First Circuit did not reach

the merits of the petitions or reconsider Duquette because it determined that the petitioners’

claims were time barred. Id. at 238, 243.

       In April 2018, Petitioner amended his § 2255 motion and clarified that his challenge

concerning the Maine burglary statute does not assert a claim under Johnson II, but asserts

a claim under Mathis v. United States, 136 S. Ct. 2243 (2016) (refining the ACCA

categorical analysis of an enumerated offense originally applied in Taylor). (Motion to

Amend, ECF No. 119; Order, ECF No. 124.) The Court subsequently stayed the habeas

proceedings while the Supreme Court considered a challenge to another state burglary

statute involving the issue regarding vehicles and other structures adapted for overnight

accommodations. (Motion to Stay, ECF No. 125; Order, ECF No. 126.) In December

2018, the Supreme Court held that the federal definition of “burglary” in the ACCA

includes “a structure or vehicle that has been adapted or is customarily used for overnight

accommodation.” United States v. Stitt, 139 S. Ct. 399, 404 (2018).

       On January 2, 2019, Petitioner filed a motion for leave to amend his § 2255 motion

for a second time. (ECF No. 136.) In Petitioner’s proposed amended motion, (ECF No.

136-1), he did not reassert the argument about vehicles and structures adapted for overnight

accommodations as in Stitt, but instead asserted that Maine’s burglary statute is broader

than federal generic burglary because: (1) it purportedly covers areas more akin to curtilage

than the inside of a structure, such as the plumbing under a camp sitting on a post

                                              9
foundation, (id. at 19 – 20); (2) Maine law allows the jury to make an inference of burglary

based on evidence of exclusive possession of property recently stolen in a burglary, (id. at

20 – 21); and (3) the statute purportedly covers attempted burglary, (id. at 21 – 22). The

Government responded to the motion on January 16, 2019. (Response, ECF No. 138.)

After the Court stayed the proceedings for several months at Petitioner’s request, in

Petitioner’s reply on July 26, 2019, he clarified that he still asserts that Maine’s burglary

statute is broader than generic burglary because it covers some vehicles and moveable

structures even when they are not adapted for overnight accommodation. (Reply, ECF No.

143; Motion to Stay, ECF No. 139; Order, ECF No. 140; Motion to Lift Stay, ECF No.

141; Order, ECF No. 144.)

        In June 2019, the Supreme Court decided Rehaif v. United States, 139 S. Ct. 2191

(2019), in which the Court held that “in a prosecution under 18 U.S.C. § 922(g) and §

924(a)(2), the Government must prove both that the defendant knew he possessed a firearm

and that he knew he belonged to the relevant category of persons barred from possessing a

firearm.” Id. at 2200. In December 2019, Petitioner filed a motion to amend his § 2255

motion to assert a claim under Rehaif. (ECF No. 153.)4

                                             DISCUSSION

A.      Motions to Amend

        Petitioner’s motions to amend is governed by Federal Rule of Civil Procedure 15.

See 28 U.S.C. § 2242 (habeas petitions “may be amended or supplemented as provided in


4
 As discussed in footnote 1, Petitioner filed that most recent motion to amend after a recommended decision
was issued in October 2019 but before the Court addressed his objection. (ECF No. 146.) This
supplemental recommended decision follows as a result of that sequence of events.

                                                    10
the rules of procedure applicable to civil actions”); Rules Governing Section 2255

Proceedings, Rule 12 (providing that the Federal Rules of Civil Procedure apply, to the

extent they are not inconsistent with statutory provisions or the Rules Governing Section

2255 Proceedings).

       Rule 15(a)(1) permits a litigant to amend a pleading “once as a matter of course,”

subject to certain time constraints. Fed. R. Civ. P. 15(a)(1). However, when a party seeks

to amend a complaint more than 21 days after the filing of a responsive pleading, the other

party’s consent or leave of court is required in order to amend the complaint. Fed. R. Civ.

P. 15(a)(2). In such a case, the court is to grant leave to amend “freely” when “justice so

requires.” Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any

apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be ‘freely given.’”).

       Because Petitioner sought to amend his motion following a series of relevant court

decisions, I grant his third request to amend his § 2255 motion and consider the

amendments in the analysis of his arguments.

B.     Section 2255 Motion

       1.     Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

                                            11
sentence was in excess of the maximum authorized by law”; or (4) that the sentence

“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at 127-28. Procedural

default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st Cir. 2010).

The First Circuit has recognized that “federal courts have the authority to consider

procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir. 2013)

(citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v. United



                                             12
States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules developed

in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at 167-68).

       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).

       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).



                                              13
       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’”       David, 134 F.3d at 478 (quoting Machibroda v.

United States, 368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to

supply the court with salient details of the claim prior to permitting discovery or a hearing.

Id. (holding that “the district court did not abuse its discretion in refusing to license

a fishing expedition”).

       2.     Categorical Approach and Maine’s Burglary Statute

       Under Maine law, “[a] person is guilty of burglary if” “[t]he person enters or

surreptitiously remains in a structure knowing that that person is not licensed or privileged

to do so, with the intent to commit a crime therein.” 17-A M.R.S. § 401(1)(A). A violation

of that provision is a Class C crime. Id. If a person violates that provision under certain

specified circumstances, the crime can be enhanced to a Class A or B crime. Id. §

401(1)(B)(1) – (5).



                                              14
       “[T]he generic, contemporary meaning of burglary contains at least the following

elements: an unlawful or unprivileged entry into, or remaining in, a building or other

structure, with intent to commit a crime.” Taylor, 495 U.S. at 598. Generic burglary does

not cover vehicles and other structures like “boats and vessels often at sea (and railroad

cars often filled with cargo, not people)” unless they are designed, adapted or are

“customarily used for overnight accommodation”. Stitt, 139 S. Ct. at 403, 407; see also

Taylor, 495 U.S. at 607 (“A few States’ burglary statutes . . . define burglary more broadly,

e.g., by eliminating the requirement that the entry be unlawful, or by including places, such

as automobiles and vending machines, other than buildings”).

       The First Circuit has analyzed Maine’s burglary statute for its consistency with

generic burglary and held that “a conviction under that statute qualifies as a ‘violent felony’

under the ACCA.” United States v. Duquette, 778 F.3d 314, 318 (1st Cir. 2015). The

Court is still bound by that conclusion. The First Circuit also considered and rejected

Petitioner’s § 924(e) challenge on direct appeal, MacArthur, 805 F.3d at 390, and courts

will generally not reconsider claims already decided on direct appeal. See Singleton, 26

F.3d at 240. Even if Petitioner’s most recent arguments concerning his prior convictions

were not precluded, his remaining arguments lack merit.

       Petitioner first argues that Maine’s statute covers entry into the curtilage, which is

not covered under generic burglary. See James v. United States, 550 U.S. at 212 (“the

inclusion of curtilage takes Florida’s underlying offense of burglary outside the definition

of “generic burglary” set forth in Taylor”) (holding that statute was violent felony under

ACCA residual clause overruled by Johnson II); Vitko v. United States, No. 1:08-CR-

                                              15
00171-JAW, 2016 WL 1312522, at *11 (D. Me. Apr. 4, 2016). Maine law does not

explicitly cover curtilage, but Petitioner argues that it essentially does because the Maine

Supreme Judicial Court, sitting as the Law Court, upheld a burglary conviction for stealing

copper pipes from the area under a camp sitting on a post foundation. See State v. Cook,

2010 ME 85, ¶ 14, 2 A.3d 333, 338. The Law Court emphasized, however, that the

foundation area was enclosed “by skirting or lattice,” which the defendants had cut in order

to enter and gain access to the copper pipe. Id. Petitioner has not shown that the area

would be considered any differently under the generic version of burglary. Because the

defendants in Cook had to cut the outer boundary of the foundation to gain entry, the area

was beyond merely the curtilage—or the “land or yard” adjacent to a house, Curtilage,

Black’s Law Dictionary (11th ed. 2019)—and is more similar to a basement, which would

presumably be considered part of the house.

       Second, Maine’s law allowing the jury to make the “permissible inference” that a

person in “exclusive possession” of stolen property was the person who stole that property

does not render Maine’s burglary statute broader than generic burglary. The First Circuit

recently rejected a similar challenge, drawing a distinction between statutory permissible

inferences (which do not broaden a state statute beyond the federal version) and irrebuttable

presumptions (which do broaden a state statute beyond the federal version). See United

States v. Mohamed, 920 F.3d 94, 104 – 105 (1st Cir. 2019).

       Third, while attempted burglary does not constitute a violent felony under the

ACCA, see James, 550 U.S. at 197 (attempted burglary “is not ‘burglary’ because it does

not meet the definition of burglary under ACCA that this Court set forth in Taylor”), the

                                             16
record lacks any evidence to suggest that any of Petitioner’s convictions involved

attempted burglary, rather than completed burglaries. Petitioner has not demonstrated that

Maine’s burglary statute alone covers attempted burglaries, as contrasted with its separate

attempt statute, 17-A M.R.S. § 152.

        Finally, Maine law defines the term “structure” to mean “a building or other place

designed to provide protection for persons or property against weather or intrusion,” but

limits that definition in that it “does not include vehicles and other conveyances whose

primary purpose is transportation of persons or property unless such vehicle or conveyance,

or a section thereof, is also a dwelling place.” 17-A M.R.S. § 2(24) (emphasis supplied).

Furthermore, Maine law defines a “dwelling place” as “a structure that is adapted for

overnight accommodation of persons . . . ” id. § 2(10), a definition that is substantially the

same as the one upheld in Stitt. Petitioner’s argument that Maine’s statute is broader than

the generic definition because of its treatment of moveable and temporary structures has

no merit after Stitt.5

        In short, binding precedent forecloses Petitioner’s request for relief and Petitioner’s

arguments concerning his prior convictions otherwise lack merit.




5
  Petitioner apparently contends that the statutory definition of “dwelling place” does not limit the entire
statute because the term is also used in one of the paragraph (B) provisions enhancing the offense to a Class
B crime, which he believes cannot be considered under the categorical approach. Even if Petitioner were
correct about the paragraph (B) enhancement, the “dwelling place” definition is incorporated through the
statutory definition of “structure” and therefore operates independently of those enhancements whenever
the “structure” in question is a vehicle or conveyance.

                                                     17
       3.     Rehaif Claim

       One of the statutes underlying Petitioner’s conviction, 18 U.S.C. § 922(g), makes it

unlawful for certain persons, including individuals with prior felony convictions, id. §

922(g)(1), to possess most firearms. The provision contains three elements: (1) a status

element (belonging to one of the listed categories of persons), (2) a possession element,

and (3) a jurisdictional element (in or affecting commerce). Rehaif, 139 S. Ct. at 2196.

Before 2019, courts interpreted the word “knowingly” in the penalty provision § 924(a)(2)

to apply only to the possession element, but under Rehaif, “knowingly” also applies to the

status element. Id. “To convict a defendant, the Government therefore must show that the

defendant knew he possessed a firearm and also that he knew he had the relevant status

when he possessed it.” Id. at 2194.

       Petitioner argues Rehaif shows that his guilty plea was not voluntary because he was

not aware at the time of the plea that the Government not only had to prove that he

possessed a firearm but also that he knew was a felon at the time of the possession. A

guilty plea is constitutionally valid only if it is voluntarily and intelligently entered. Brady

v. United States, 397 U.S. 742, 748 (1970). Because a guilty plea is not intelligently made

when the defendant did not receive “real notice of the true nature of the charges,” if

Petitioner could prove that he, counsel, and the court misunderstood the essential elements

of a crime, his plea would likely be susceptible to a constitutional challenge. See Bousley

v. United States, 523 U.S. 614, 618, 118 S. Ct. 1604, 1609 (1998).

       Petitioner was not convicted under § 924(a)(2); he was convicted under § 924(e),

which does not contain the word “knowingly.” Rehaif, therefore, does not necessarily

                                              18
apply to Petitioner’s conviction. However, because the law contains a firmly embedded

historical presumption that criminal penalties contain a mental state or mens rea element

even when a statute is silent on the matter, see Staples v. United States, 511 U.S. 600, 605–

06 (1994), Rehaif might apply to convictions under subsection (e).

       The next issue is the retroactive application of Rehaif.           In general, “new

constitutional rules of criminal procedure will not be applicable to those cases which have

become final before the new rules are announced.” Teague v. Lane, 489 U.S. 288, 310

(1989). “Teague and its progeny recognize two categories of decisions that fall outside

this general bar on retroactivity for procedural rules.” Welch v. United States, 136 S. Ct.

1257, 1264 (2016). “First, new substantive rules generally apply retroactively. Second,

new watershed rules of criminal procedure, which are procedural rules implicating the

fundamental fairness and accuracy of the criminal proceeding, will also have retroactive

effect.” Id. (citations, quotations, and modifications omitted).

       The exception for new watershed rules of procedure is “extremely narrow,” and the

sole example has been the right to counsel recognized in Gideon v. Wainwright, 372 U.S.

335 (1963). See Whorton v. Bockting, 549 U.S. 406, 417–19 (2007). The exception for

substantive rules “includes decisions that narrow the scope of a criminal statute by

interpreting its terms, as well as constitutional determinations that place particular conduct

or persons covered by the statute beyond the State’s power to punish.” Schriro v.

Summerlin, 542 U.S. 348, 351–52 (2004) (citations omitted).             As the Government

concedes, because Rehaif more narrowly interpreted the scope of a federal criminal statute,

it is not subject to the Teague rule against retroactivity.

                                               19
       Even though Rehaif “is not Teague-barred” and therefore can potentially apply on

postconviction review, “there are nonetheless significant . . . hurdles” that petitioners may

still have to overcome. See Bousley v. United States, 523 U.S. 614, 621 (1998). In general,

a claim that was not raised on appeal is procedurally defaulted. Massaro v. United States,

538 U.S. 500, 504 (2003) (citing Frady, 456 U.S. at 167–68; Bousley, 523 U.S. at 621–22).

“A prisoner may obtain federal review of a defaulted claim by showing cause for the default

and prejudice from a violation of federal law,” Martinez v. Ryan, 566 U.S. 1, 10 (2012), or

by showing that a miscarriage of justice would occur because, “in light of new evidence, it

is more likely than not” that the petitioner is actually innocent of the crime. House v. Bell,

547 U.S. 518, 536–39 (2006) (quotation omitted).

       “[T]he existence of cause for a procedural default must ordinarily turn on whether

the prisoner can show that some objective factor external to the defense impeded” the

ability to comply with the procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986).

This can occur if government interference made compliance impractical, see id., or if there

was constitutionally ineffective assistance of counsel, see Coleman v. Thompson, 501 U.S.

722, 752–53 (1991). Furthermore, if a claim “is so novel that its legal basis is not

reasonably available to counsel, a defendant has cause for [the] failure to raise the claim .

. . .” Reed v. Ross, 468 U.S. 1, 16, 104 S. Ct. 2901 (1984). A petitioner cannot establish a

claim was “not reasonably available to counsel” just because of the perception that “a claim

was unacceptable to that particular court at that particular time,” see Bousley, 523 U.S. at

622–23, but a claim is deemed unavailable when it results from a “clear break with the

past” in a new Supreme Court case:

                                             20
        First, a decision of this Court may explicitly overrule one of our precedents.
        Second, a decision may overturn a longstanding and widespread practice to
        which this Court has not spoken, but which a near-unanimous body of lower
        court authority has expressly approved. And, finally, a decision may
        disapprove a practice this Court arguably has sanctioned in prior cases.

Ross, 468 U.S. at 17 (citations, quotations, and modifications omitted). While it “present[s]

a more difficult question” when a claim implicates the third category, “[b]y definition,

when a case falling into one of the first two categories is given retroactive application, there

will almost certainly have been no reasonable basis upon which an attorney previously

could have urged a . . . court to adopt the position that this Court has ultimately adopted.”

Id.

        Because the Supreme Court “overturn[ed] the long-established interpretation” of §

922(g), which was “used in thousands of cases for more than 30 years,” and on which the

circuit courts were unanimous, see Rehaif, 139 S. Ct. at 2201 (Alito, J. dissenting),

Petitioner’s procedural default falls within the second Ross category.6 For that reason, his




6
  Some courts have doubted the continued vitality of the second Ross category after the Bousley Court’s
rejection of cause based on perceived futility while noting that the issue was not novel because it was raised
(and rejected) in many other cases. See e.g., Simpson v. Matesanz, 175 F.3d 200, 212 (1st Cir. 1999);
United States v. Moss, 252 F.3d 993, 1002 (8th Cir. 2001); Richardson v. Lemke, 745 F.3d 258, 274 (7th
Cir. 2014). The First Circuit also noted that strict rejection of futility arguments may “encourage[ ] litigants
to raise over and over issues seemingly already settled in the circuit.” Brache v. United States, 165 F.3d
99, 103 (1st Cir. 1999). The Government, citing Bousley, argues that the claim was not unavailable because
there were many other cases preceding Petitioner’s appeal that raised the issue. More recently, the First
Circuit reaffirmed that lower courts are bound by the Ross Court’s statements regarding the second category
of “unavailable” claims. (Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018). At least one other
circuit court has interpreted Bousley‘s rejection of futility arguments somewhat narrowly. See Gutierrez v.
Smith, 702 F.3d 103, 111–12 (2d Cir. 2012) (“futility may constitute cause where prior state case law has
consistently rejected a particular constitutional claim. But futility cannot constitute cause if it means simply
that a claim was unacceptable to that particular court at that particular time”) (citing Bousley) (citation and
quotation marks omitted).

                                                      21
attorney had no reasonable basis to raise the knowledge-of-status issue before the district

court or on appeal. Cause thus exists to excuse that procedural default.

        To establish prejudice from the asserted violation of federal law, a petitioner must

show “a reasonable probability that, but for [the] errors, the result of the proceeding would

have been different.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (citing Strickland)

(internal quotation omitted). A petitioner “must shoulder the burden of showing, not merely

that the errors at his trial created a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Frady, 456 U.S. at 170. In the context of a guilty plea, to establish prejudice,

the petitioner “must show that there is a reasonable probability that, but for [the] errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985); see also Lee, 137 S. Ct. at 1964.7

        The record, including the presentence investigation report, shows that Petitioner had

numerous prior felony convictions over many years before the § 922(g) conviction at issue

in his § 2255 motion. As a result, the record does not support a finding that Petitioner

would not have plead guilty and the record would not support a guilty finding even if Rehaif

had been decided before Petitioner entered his plea. That is, the record establishes that the

Government would have been able to prove beyond a reasonable doubt that Petitioner knew

of his prohibited status at the time he possessed the firearm. Under the circumstances,


7
  Lee and Hill referred to prejudice in the context of an ineffective assistance of counsel claim, not in the
context of a procedural default, but there does not appear to be a meaningful difference between the two
prejudice inquiries. See Lynch v. Ficco, 438 F.3d 35, 49 (1st Cir. 2006) (“if a habeas petitioner can meet
the prejudice standard needed to establish ineffective assistance under Strickland, then the prejudice
standard under the ‘cause and prejudice’ showing to excuse a procedural default is also met”).

                                                     22
Plaintiff’s argument that he would not have plead guilty based on the Rehaif issue is

implausible. There is also no suggestion that Petitioner was prejudiced in any other way,

such as at sentencing. Accordingly, Petitioner was not prejudiced as a result of any Rehaif

-related issue or error,8 and thus Petitioner is not entitled to postconviction relief.

                                             CONCLUSION

        Based on the foregoing analysis and the analysis set forth in the original

recommended decision (ECF No. 146), I grant Petitioner’s motion to amend. (Motion, ECF

No. 153.) In addition, an evidentiary hearing on Petitioner’s section 2255 motion, as

amended, is not warranted under Rule 8 of the Rules Governing Section 2255 Cases.

Furthermore, I recommend that the Court deny Petitioner’s motion for habeas relief under

28 U.S.C. § 2255. I also recommend that the Court deny a certificate of appealability.

                                                NOTICE

                Any objection to the order on Petitioner’s motion to amend shall be
        filed in accordance Federal Rule of Civil Procedure 72 and Federal Rule of
        Criminal Procedure 59.

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within forty-four




8
  For the same reason, Petitioner cannot show that it was more likely than not that he was actually innocent
of the crime. While a narrowed interpretation of a criminal statute can create a situation where a defendant
was actually innocent of the crime as properly interpreted, see Bousley, 523 U.S. at 624 (remanding for
consideration of innocence in light of narrowed interpretation of statute), the record forecloses any
likelihood of innocence in Petitioner’s case.


                                                    23
       (44) days of being served with a copy thereof.9 A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.10

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.


                                                       /s/ John C. Nivison
                                                       U.S. Magistrate Judge

       Dated this 2nd day of April, 2020.




9
 Federal Rule of Civil Procedure 72(b)(2) and Federal Rule of Criminal Procedure 59(b)(2) provide for a
14-day objection period. The Court, however, recently extended by 30 days any deadline between the date
of the order (March 18, 2020) and May 1, 2020. (General Order 2020-2.)
10
  Because this supplemental recommendation in part reiterates the analysis conclusions of the original
recommended decision, Petitioner’s objection to the original recommended decision (ECF No. 146) shall
be deemed an objection to this recommended decision. Petitioner may file a separate objection to
supplement his original objection.

                                                  24
